Lynch, J. (concurring in result only).
I cannot accept the majority’s conclusion that the Legal Aid’s representation of the defendant continued despite the court’s having ordered its replacement by an 18-B attorney because Legal Aid was under a conflict of interest. I do, however, concur in the result reached by the majority solely for the reason that I find that the prosecution did not meet its burden of proving that, when the defendant was questioned by Detective Grant, he was not then represented by the 18-B attorney. H Under People v Huntley (15 NY2d 72), the prosecution, upon demand of the defendant, is put to the burden of proving preliminarily to the hearing Judge the voluntariness of any statements made by the defendant which the prosecution intends to introduce into evidence at the trial. In People v Bartolomeo (53 NY2d 225), it was held that where the interrogating officers knew that the defendant had been arrested only days before on an unrelated charge the defendant’s statements must be suppressed when he was represented by an attorney on the unrelated charge even though the interrogating officers did not know this. From this I conclude that where the police, as here, knew that the defendant was arraigned on an unrelated charge only days before their interrogation, the prosecution has the burden of proving that the defendant was not represented by an attorney on that charge at the time of their interrogation. The prosecution has failed to carry this burden here, and for that reason the defendant’s statements must be suppressed.